Exhibit 10.3

 

COLLATERAL MANAGEMENT AGREEMENT

 

This Agreement, dated as of May 28, 2019 (this “Agreement”), is entered into by
and between Owl Rock CLO I, Ltd., an exempted company incorporated with limited
liability under the laws of the Cayman Islands, with its registered office at
the offices of MaplesFS Limited, P.O. Box 1093, Queensgate House, Grand Cayman,
KY1-1102, Cayman Islands (together with successors and assigns permitted
hereunder, the “Issuer”), and Owl Rock Capital Advisors LLC (“ORCA”), a Delaware
limited liability company, with its principal offices located at 399 Park
Avenue, 38th Floor, New York, NY 10022, as collateral manager (in such capacity,
the “Collateral Manager”).

 

WITNESSETH:

 

WHEREAS, the Issuer intends to issue its Notes pursuant to an indenture and
security agreement dated as of May 28, 2019 (the “Indenture”), among the Issuer,
Owl Rock CLO I, LLC, as co-issuer of the Co-Issued Notes (the “Co-Issuer” and,
together with the Issuer, the “Issuers”), and State Street Bank and Trust
Company, as collateral trustee (together with any successor collateral trustee
permitted under the Indenture, the “Trustee”);

 

WHEREAS, the Issuer intends to pledge certain Collateral Obligations, Eligible
Investments and Cash (all as defined in the Indenture) and certain other assets
(all as set forth in the Indenture) (collectively, the “Assets”) to the Trustee
as security for its obligations under the Indenture;

 

WHEREAS, the Issuer wishes to enter into this Agreement, pursuant to which the
Collateral Manager agrees to perform, on behalf of the Issuer, certain duties
with respect to the Assets in the manner and on the terms set forth herein and
to perform such additional duties as are consistent with the terms of this
Agreement, the Indenture and the Collateral Administration Agreement; and

 

WHEREAS, the Collateral Manager has the capacity to provide the services
required hereby and is prepared to perform such services upon the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:

 

1.                                      Definitions.

 

Terms used herein and not defined below or elsewhere herein shall have the
meanings set forth in the Indenture.

 

“Agreement” shall mean this Agreement, as amended from time to time.

 

“Collateral Manager Debt” shall mean any Debt owned by the Collateral Manager,
an Affiliate thereof, or any account, fund, client or portfolio established and
controlled by the Collateral Manager or an Affiliate thereof or for which the
Collateral Manager or an Affiliate thereof acts as the investment adviser or
with respect to which the Collateral Manager or an Affiliate thereof exercises
discretionary control thereover.

 

--------------------------------------------------------------------------------



 

“Collateral Manager Information” shall have the meaning ascribed to such term in
the Offering Circular.

 

“Governing Instruments” shall mean the memorandum of association, articles of
association and by-laws, if applicable, in the case of a corporation, the
partnership agreement, in the case of a partnership, the limited liability
company agreement and certificate of formation, in the case of a limited
liability company or the trust agreement and (if applicable) certificate of
trust, in the case of a trust.

 

“Offering Circular” shall mean the final Offering Circular with respect to the
Notes.

 

“Related Person” shall mean with respect to any Person, the owners of the equity
interests therein, directors, officers, employees, managers, agents and
professional advisors thereof.

 

“Responsible Officer” shall mean, with respect to any Person, any duly
authorized director, officer or manager of such Person with direct
responsibility for the administration of the applicable agreement and also, with
respect to a particular matter, any other duly authorized director, officer or
manager of such Person to whom such matter is referred because of such
director’s, officer’s or manager’s knowledge of and familiarity with the
particular subject. Each party may receive and accept a certification of the
authority of any other party as conclusive evidence of the authority of any
Person to act, and such certification may be considered as in full force and
effect until receipt by such other party of written notice to the contrary.

 

2.                                      General Duties and Authorization of the
Collateral Manager.

 

The Collateral Manager shall provide services to the Issuer as follows:

 

(a)                                 Subject to and in accordance with the
applicable terms of the Indenture and the terms of this Agreement, the
Collateral Manager agrees to, and is appointed and authorized by the Issuer to
(i) select the Assets to be acquired, sold, terminated, tendered or otherwise
disposed of by the Issuer, (ii) invest and reinvest the Assets subject to the
Investment Criteria and other conditions and restrictions set forth in the
Indenture, (iii) instruct the Trustee with respect to any acquisition,
disposition or tender of, or Offer with respect to, any Assets received in
respect thereof in the open market or otherwise by the Issuer, and (iv) perform
all other tasks and take all other actions that any of the Indenture, the Credit
Agreement, the Collateral Administration Agreement or this Agreement specify are
to be taken by the Collateral Manager (provided that the Collateral Manager will
not be bound to follow any amendment or supplement to the Indenture unless it
has consented thereto in accordance with the Indenture); and the Collateral
Manager may, in its sole discretion, take any other action not inconsistent with
an action that such agreements specify may be taken by the Collateral Manager.

 

(b)                                 The Collateral Manager shall monitor the
Assets on behalf of the Issuer on an ongoing basis and will further agree to
provide or cause to be provided to the Issuer all reports, schedules and other
data reasonably available to the Collateral Manager that the Issuer is required
to prepare and deliver or cause to be prepared and delivered under the
Indenture, in such forms and containing such information required thereby, in
reasonably sufficient time for such required reports, schedules and data to be
reviewed and delivered by or on behalf of the Issuer to the parties entitled
thereto under the Indenture. The obligation of the Collateral Manager to furnish
such

 

2

--------------------------------------------------------------------------------



 

reports, schedules and other data is subject to the Collateral Manager’s timely
receipt of necessary information, reports, schedules and other data from the
Person responsible for the delivery or preparation thereof (including without
limitation, Obligors of the Collateral Obligations, the Rating Agency, the
Trustee and the Collateral Administrator) and to any confidentiality
restrictions with respect thereto.

 

(c)                                  Without limiting the foregoing, the Issuer
authorizes the Collateral Manager to, at any time and subject to and in
accordance with this Agreement, the Indenture, the Loan Sale Agreement and the
Credit Agreement: (i) direct the Trustee to dispose of any or all Assets in the
open market or otherwise, (ii) direct the Trustee to acquire or retain, as
security for the Secured Debt in substitution for or in addition to any
Collateral Obligations, Eligible Investments or other Assets, one or more
Collateral Obligations, Eligible Investments or other Assets, and (iii) as agent
of the Issuer, direct the Trustee to take the following actions with respect to
any Asset:

 

(A)                               tender such Assets pursuant to an Offer;

 

(B)                               consent or object to any proposed amendment,
modification or waiver with respect to such Asset, including pursuant to an
Offer;

 

(C)                               retain or dispose of any securities or other
property (if other than Cash) received pursuant to an Offer or with respect to
any Asset;

 

(D)                               waive any default with respect to any Asset;

 

(E)                                vote to accelerate, or to rescind the
acceleration of, the maturity of any Asset; or

 

(F)                                 exercise any other rights or remedies with
respect to such Asset as provided in the related Underlying Document or take any
other action consistent with the terms of the Indenture and the standard of care
set forth in Section 2(f).

 

(d)                                 The Issuer hereby irrevocably (except as
provided below) appoints the Collateral Manager as its true and lawful agent and
attorney-in-fact (with full power of substitution) in its name, place and stead
and at its expense, in connection with the performance of its duties provided
for in this Agreement or in the Indenture. The Issuer hereby ratifies and
confirms all that such attorney-in-fact (or any substitute) shall lawfully do
hereunder and pursuant hereto and authorizes such attorney-in-fact to exercise
full discretion and act for the Issuer in the same manner and with the same
force and effect as the managers or officers of the Issuer might or could do in
respect of the performance of such services, as well as in respect of all other
things the Collateral Manager deems necessary or incidental to the furtherance
or conduct of such services, subject in each case to the other terms of this
Agreement. The Issuer hereby authorizes such attorney-in-fact, in its sole
discretion (but subject to applicable law and the provisions of this Agreement
and the Indenture), to take all actions that it considers reasonably necessary
and appropriate in respect of the Assets, this Agreement, the Indenture and the
other Transaction Documents. This grant of power of attorney is coupled with an
interest, and it shall survive and not be affected by the subsequent dissolution
or bankruptcy of the Issuer, except that Notwithstanding anything herein to the
contrary, the appointment herein of the Collateral Manager

 

3

--------------------------------------------------------------------------------



 

as the Issuer’s agent and attorney-in-fact shall automatically cease and
terminate upon the effective date of any termination of this Agreement, the
resignation of the Collateral Manager pursuant to Section 12 or any removal of
the Collateral Manager pursuant to Section 14.

 

(e)                                  The Collateral Manager and the Issuer shall
take such other action, and furnish such certificates, opinions and other
documents, as may be reasonably requested by the other party hereto in order to
effectuate the purposes of this Agreement and to facilitate compliance with
applicable laws and regulations and the terms of this Agreement.

 

(f)                                   The Collateral Manager will perform its
obligations under this Agreement and under the Indenture with reasonable care
and in good faith using a degree of skill and attention no less than that which
the Collateral Manager exercises with respect to comparable assets that it may
manage for itself and its other clients and which is consistent with what the
Collateral Manager reasonably believes to be the customary and usual collateral
management practices that a prudent collateral manager of national recognition
in the United States would use to manage comparable assets for its own account
and for the account of others, except as expressly provided otherwise in this
Agreement, the Indenture or under applicable law; provided that the Collateral
Manager shall not be liable for any losses or damages resulting from any failure
to satisfy the foregoing standard of care except to the extent that such failure
would result in liability pursuant to Section 10. Without prejudicing the
preceding, the Collateral Manager shall follow its customary standards, policies
and procedures in performing its duties under this Agreement and the Indenture.

 

3.                                      Brokerage.

 

If the Collateral Manager chooses to effect a transaction for the purchase or
sale of an Asset through a broker-dealer, the Collateral Manager shall use
commercially reasonable efforts to obtain the best execution for all orders
placed with respect to the Assets, considering all circumstances (but, for
avoidance of doubt and without limiting the foregoing, with no obligation to
obtain the lowest price) and in a manner permitted by law. Subject to the
preceding sentence, the Collateral Manager may, in the allocation of business,
take into consideration research and other brokerage services furnished to the
Collateral Manager or its Affiliates by brokers and dealers which are not
Affiliates of the Collateral Manager. Such services may be furnished to the
Collateral Manager or its Affiliates in connection with its other advisory
activities or investment operations. Transactions may be executed as part of
concurrent authorizations to purchase or sell the same investment for other
accounts served by the Collateral Manager or its Affiliates. When these
concurrent transactions occur, the objective of the Collateral Manager (and any
of its Affiliates involved in such transactions) shall be to allocate the
executions among the accounts in an equitable manner. A more complete
description of the Collateral Manager’s policies with respect to the placement
of orders is set forth in the Collateral Manager’s most recent Form ADV, a copy
of which has been made available to the Issuer and to the Trustee.

 

4.                                      Additional Activities of the Collateral
Manager.

 

Nothing herein shall prevent the Collateral Manager or any of its Affiliates
from engaging in its customary businesses, or from rendering services of any
kind to the Issuer and its Affiliates, the Trustee, the Holders or beneficial
owners of the Notes or any other Person or entity to the

 

4

--------------------------------------------------------------------------------



 

extent permitted by applicable law and not expressly prohibited under the
Indenture. Without prejudice to the generality of the foregoing, the Collateral
Manager or any of its Affiliates and any directors, officers, partners,
employees and agents of the Collateral Manager or its Affiliates may, among
other things, and subject to any limits specified in the Indenture:

 

(a)                                 serve as directors (whether supervisory or
managing), partners, officers, employees, agents, nominees or signatories for
the Issuer, its Affiliates or any issuer of any obligations included in the
Assets, to the extent permitted by their Governing Instruments, as from time to
time amended, or by any resolutions duly adopted by the Issuer, its Affiliates
or any issuer of any obligations included in the Assets, pursuant to their
respective Governing Instruments;

 

(b)                                 receive fees for services of any nature
rendered to the issuer of any obligations included in the Assets;

 

(c)                                  be retained to provide services to the
Issuer or its Affiliates that are unrelated to this Agreement, and be paid
therefor;

 

(d)                                 be a secured or unsecured creditor of, or
hold an equity interest in, the Issuer, its Affiliates or any issuer of any
obligation included in the Assets;

 

(e)                                  make a market in any Collateral Obligations
or in any Notes; and

 

(f)                                   serve as a member of any “creditors’
committee” or informal workout group with respect to any obligation included in
the Assets which is, has become, or, in the Collateral Manager’s opinion, may
become a Defaulted Obligation.

 

It is understood that the Collateral Manager and any of its Affiliates have
engaged (and expect to continue to engage) in other business and have furnished
(and expect to continue to furnish) investment management and advisory services
to others, including Persons which may have investment policies similar to those
followed by the Collateral Manager with respect to the Assets and which may own
obligations or securities of the same class, or which are of the same type, as
the Collateral Obligations or the Eligible Investments or other obligations or
securities of the Obligors or issuers of the Collateral Obligations or the
Eligible Investments. The Collateral Manager will be free, in its sole
discretion, to make recommendations to others, or effect transactions on behalf
of itself or for others, which may be the same as or different from those
effected with respect to the Assets and the Issuer. Nothing in the Indenture,
the Credit Agreement or this Agreement shall prevent the Collateral Manager or
any of its Affiliates, acting either as principal or agent on behalf of others,
from buying or selling, or from recommending to or directing any other account
to buy or sell, at any time, obligations or securities of the same kind or
class, or obligations or securities of a different kind or class of the same
Obligor or issuer, as those directed by the Collateral Manager to be purchased
or sold on behalf of the Issuer.

 

It is understood that, to the extent permitted by applicable law, the Collateral
Manager, its Affiliates or their respective Related Persons or any member of
their families or a Person advised by the Collateral Manager or its Affiliates
may have an interest in a particular transaction or in obligations or securities
of the same kind or class, or obligations or securities of a different kind or
class of the same Obligor or issuer, as those whose purchase or sale the
Collateral Manager may direct under this Agreement. If, in light of market
conditions and investment objectives, the

 

5

--------------------------------------------------------------------------------



 

Collateral Manager determines that it would be advisable to purchase or sell the
same Collateral Obligation both for the Issuer, and either the proprietary
account of the Collateral Manager or any Affiliate of the Collateral Manager or
another client of the Collateral Manager or any Affiliate, the Collateral
Manager will allocate such investment opportunities across such Persons for
which such opportunities are appropriate in a manner it deems fair and equitable
over time in accordance with (i) its internal conflicts of interest and
allocation policies (as such policies and procedures may change from time to
time in the sole discretion of the Collateral Manager) and (ii) any applicable
requirements of the Advisers Act. The Issuer agrees that, in the course of
managing the Collateral Obligations held by the Issuer, the Collateral Manager
may consider its relationships with other clients (including Obligors and
issuers) and its Affiliates. The Collateral Manager may decline to make a
particular investment for the Issuer in view of such relationships.

 

Unless the Collateral Manager determines in its sole discretion that such
purchase or sale may be appropriate, the Collateral Manager may refrain from
directing the purchase or sale hereunder of securities or obligations of
(i) Persons of which the Collateral Manager, its Affiliates or any of its or
their officers, directors, partners or employees are directors or officers,
(ii) Persons for which the Collateral Manager or any of its Affiliates acts as
financial adviser or underwriter or (iii) Persons about which the Collateral
Manager or any of its Affiliates has information which the Collateral Manager
deems confidential or non-public or otherwise might prohibit it from trading
such securities or obligations in accordance with applicable law. The Collateral
Manager shall not be obligated to utilize with respect to the Assets any
particular investment opportunity of which it becomes aware or to pursue any
particular investment strategy.

 

5.                                      Acquisitions from or Dispositions to the
Collateral Manager and Related Parties.

 

Subject to compliance with applicable laws and regulations and subject to this
Agreement and the applicable provisions of the Loan Sale Agreement and the
Indenture, the Collateral Manager may direct the Trustee to acquire a Collateral
Obligation from, or sell a Collateral Obligation, Eligible Investment or Equity
Security to, the Collateral Manager, any of its Affiliates or any client for
whom the Collateral Manager or any of its Affiliates serve as investment
advisor. Any such acquisition by the Issuer shall be for Fair Market Value or as
otherwise specified in the Indenture.

 

6.                                      Records; Confidentiality.

 

(a)                                 The Collateral Manager shall maintain
appropriate books of account and records relating to services performed
hereunder, and such books of account and records shall be accessible for
inspection by a representative of the Issuer, the Trustee and the Independent
accountants appointed by the Collateral Manager on behalf of the Issuer pursuant
to Article X of the Indenture at any time during normal business hours and upon
not less than three Business Days’ prior notice. The Collateral Manager shall
provide the Issuer with sufficient information and reports to maintain the books
and records of the Issuer.

 

(b)                                 The Collateral Manager shall keep
confidential any and all information obtained in connection with the services
rendered hereunder and shall not disclose any such information to non-affiliated
third parties except (i) with the prior written consent of the Issuer, (ii) such
information as any Rating Agency shall reasonably request in connection with its
rating

 

6

--------------------------------------------------------------------------------



 

on the Debt, (iii) in connection with establishing trading or investment
accounts or otherwise in connection with effecting transactions on behalf of the
Issuer, (iv) as required by law, regulation, court order or the rules or
regulations of any self-regulating organization, body or official having
jurisdiction over the Collateral Manager, (v) to its professional advisers or
(vi) such information as shall have been publicly disclosed other than in
violation of this Agreement. Notwithstanding the foregoing, the Collateral
Manager (a) may present summary data with respect to the performance of the
Assets in conjunction with presentation of performance statistics of other funds
managed or to be managed by the Collateral Manager or its Affiliates, and may
aggregate data with respect to the performance of one or more categories of
Assets with similar data of such other funds and (b) may disclose such other
information about the Issuer, the Assets and the Debt as is customarily
disclosed by managers of collateralized loan obligations. For purposes of this
Section 6, the Holders and beneficial owners of the Notes shall in no event be
considered “non-affiliated third parties.”

 

(c)                                  Notwithstanding anything in this Agreement
or any other Transaction Document to the contrary, the Collateral Manager, the
Issuers, the Trustee and the Holders and beneficial owners of the Notes (and
each of their respective employees, representatives or other agents) may
disclose to any and all Persons, without limitation of any kind, the U.S. tax
treatment and U.S. tax structure (in each case, under applicable federal, state
or local law) of the transactions contemplated by this Agreement and all
materials of any kind (including opinions or other tax analyses) that are
provided to them relating to such U.S. tax treatment and U.S. tax structure;
provided that such U.S. tax treatment and U.S. tax structure shall be kept
confidential to the extent reasonably necessary to comply with applicable U.S.
federal or state laws.

 

7.                                      Obligations of the Collateral Manager.

 

Unless otherwise specifically required by any provision of this Agreement, any
other Transaction Document or applicable law, the Collateral Manager shall use
commercially reasonable efforts to ensure that no action is taken by it, and
shall not intentionally or with reckless disregard take any action, which would
(a) materially adversely affect the Issuer for purposes of Cayman Islands law,
United States federal or state law or any other law known to the Collateral
Manager to be applicable to the Issuer, (b) not be permitted under the Issuers’
Governing Instruments, (c) violate in any material respect any law, rule or
regulation of any governmental body or agency having jurisdiction over the
Issuer, including, without limitation, any Cayman Islands or United States
federal, state or other applicable securities law, (d) require registration of
the Issuer or the pool of Assets as an “investment company” under the Investment
Company Act or (e) result in the Issuer or the Co-Issuer violating the terms of
the Indenture. In connection with the foregoing, but without prejudice to
Section 2 hereof, the Collateral Manager will not be required to make any
independent investigation of any facts or laws in connection with its
obligations under this Agreement or the conduct of its business generally. If
the Collateral Manager is ordered to take any such action by the Issuer, the
Collateral Manager shall promptly notify the Issuer, the Trustee and the Rating
Agency of the Collateral Manager’s judgment that such action would, or would
reasonably be expected to, have one or more of the consequences set forth above
and need not take such action unless (i) the action would not have the
consequences set forth in clause (c) above and (ii) the Issuer again requests
the Collateral Manager to do so and a Majority of each Class of Notes have
consented thereto in writing. Notwithstanding any such request, the Collateral
Manager need not take such action unless arrangements satisfactory to it are
made to

 

7

--------------------------------------------------------------------------------



 

insure or indemnify the Collateral Manager from any liability it may incur as a
result of such action. The Collateral Manager, its partners, their respective
partners, and the Collateral Manager’s directors, officers, stockholders and
employees shall not be liable to the Issuer, the Trustee, the Holders or any
other Person, except as provided in Section 10 of this Agreement. Any
indemnification or insurance pursuant to this Section 7 that is payable out of
the Assets shall be payable only in accordance with the priorities set forth in
Article XI of the Indenture.

 

8.                                      Compensation.

 

(a)                                 The Issuer shall pay to the Collateral
Manager, for services rendered and performance of its obligations under this
Agreement, a fee, payable in arrears on each Payment Date (including any
Redemption Date, other than a Redemption Date in connection with a redemption of
Secured Debt in part by Class not occurring on a regularly scheduled Payment
Date) in accordance with the Priority of Payments that consists of (i) an amount
equal to 0.15% per annum (calculated on the basis of a 360 day year and the
actual number of days elapsed during the related Interest Accrual Period) of the
Fee Basis Amount measured as of the first day of the Collection Period relating
to such Payment Date (the “Base Management Fee”) and (ii) an amount equal to
0.25% per annum (calculated on the basis of a 360 day year and the actual number
of days elapsed during the related Interest Accrual Period) of the Fee Basis
Amount measured as of the first day of the Collection Period relating to such
Payment Date (the “Subordinated Management Fee”  and, together with the Base
Management Fee, the “Management Fees”). If any portion of any Collateral
Management Fee payable on any Payment Date in accordance with the Priority of
Payments is not paid in full for any reason, such portion shall be deferred and
remain due and payable on subsequent Payment Dates.

 

(b)                                 The Collateral Manager may, in its sole
discretion, (i) waive its rights to receive any portion of the Management Fees
payable on any Payment Date (including any previously Deferred Subordinated
Management Fee) or (ii) defer any portion of the Subordinated Management Fee
otherwise payable to the Collateral Manager on any Payment Date (the “Deferred
Subordinated Management Fee”). The Collateral Manager hereby waives its rights
to receive all Management Fees until such date as the Collateral Manager
notifies the Issuer and the Collateral Trustee that it is revoking such waiver.

 

(c)                                  If this Agreement is terminated for any
reason, or if the Collateral Manager resigns or is removed, (i) the Base
Management Fee and the Subordinated Management Fee will each be prorated for any
partial period elapsing from the last Payment Date on which such Collateral
Manager was entitled to receive the Base Management Fee and the Subordinated
Management Fee to the effective date of such termination, resignation or removal
and (ii) any unpaid or Deferred Subordinated Management Fee shall be determined
as of the effective date of such termination, resignation or removal and, in
each case, shall be immediately due and payable on each Payment Date following
the effective date of such termination, resignation or removal in accordance
with the Priority of Payments until paid in full.  Otherwise, such Collateral
Manager shall not be entitled to any further compensation for further services
but shall be entitled to receive any expense reimbursement accrued to the
effective date of termination, resignation or removal and any indemnity amounts
owing (or that may become owing) under this Agreement. Any Collateral Management
Fee, expense reimbursement and indemnities owed to such Collateral

 

8

--------------------------------------------------------------------------------



 

Manager or owed to any successor Collateral Manager on any Payment Date shall be
paid pro rata based on the amount thereof then owing to each such Person,
subject to the Priority of Payments.

 

(d)                                 The Collateral Manager shall be responsible
for expenses incurred in the performance of its obligations under this
Agreement; provided, however, the Issuer will pay or reimburse the Collateral
Manager for expenses including fees and out-of-pocket expenses reasonably
incurred by the Collateral Manager in connection with the services provided
under this Agreement with respect to (i) the costs and expenses of the
Collateral Manager incurred in connection with the negotiation, preparation and
execution of this Agreement and all other agreements and matters related to the
issuance of any Notes; (ii) any transfer fees necessary to register any
Collateral Obligation in accordance with the Indenture; (iii) any fees and
expenses in connection with the acquisition, management or disposition of Assets
or otherwise in connection with the Notes or the Issuer (including
(a) investment related travel, communications and related expenses, (b) loan
processing fees, accounting and legal fees and expenses (including internally
allocated expenses) and other expenses of professionals retained by the
Collateral Manager on behalf of the Issuer and (c) amounts in connection with
the termination, cancellation or abandonment of a potential acquisition or
disposition of any Assets that is not consummated); (iv) any and all taxes,
regulatory and governmental charges that may be incurred or payable by the
Issuer; (v) any and all insurance premiums or expenses incurred in connection
with the activities of the Issuer by the Collateral Manager; (vi) any and all
costs, fees and expenses incurred in connection with the rating of the Notes or
obtaining ratings or credit estimates on Collateral Obligations, and
communications with the Rating Agency; (vii) any and all costs, fees and
expenses incurred in connection with the Collateral Manager’s communications
with the Holders (including charges related to annual meetings and for
preparation of reports); (viii) costs, fees and expenses of one or more firms
that provide software databases and applications for the purpose of modeling,
evaluating and monitoring the Assets and the Notes pursuant to a licensing or
other agreement; (ix) fees and expenses for services to the Issuer in respect of
the Assets relating to asset pricing and rating services; (x) any and all
expenses incurred to comply with any law or regulation related to the activities
of the Issuer and, to the extent relating to the Issuer and the Assets, the
Collateral Manager; (xi) the fees and expenses of any independent advisor
employed to value or consider Collateral Obligations; (xii) any and all costs,
fees and expenses incurred in connection with any amendment or supplemental
indenture effected (or proposed to be effected) pursuant to the Indenture;
(xiii) in the event the Issuer is included in the consolidated financial
statements of the Collateral Manager or its Affiliates, costs and expenses
associated with the preparation of such financial statements and other
information by the Collateral Manager or its Affiliates to the extent related to
the inclusion of the Issuer in such financial statements; (xiv) any and all
costs, fees and expenses incurred in connection with the preparation and audit
of the Issuer’s financial statements; (xv) any out-of-pocket costs or expenses
incurred by the Collateral Manager in connection with complying with applicable
law and (xvi) as otherwise agreed upon by the Issuer and the Collateral Manager,
to be paid in accordance with the Indenture.

 

9.                                      Benefit of the Agreement.

 

The Collateral Manager shall perform its obligations hereunder in accordance
with the terms of this Agreement and the terms of the Indenture applicable to it
and shall use all reasonable endeavors, in the course of carrying out such
obligations, to protect the interests of the Holders as a group. The Collateral
Manager agrees that such obligations shall be enforceable at the instance

 

9

--------------------------------------------------------------------------------



 

of the Issuer, the Trustee, on behalf of the Holders, or the requisite
percentage of Holders as provided in the Indenture.

 

10.                               Limits of Collateral Manager Responsibility.

 

(a)                                 The Collateral Manager assumes no
responsibility under this Agreement other than to render the services called for
hereunder and under the terms of the Indenture applicable to it in good faith
and shall not be responsible for any action or inaction of the Issuer or the
Trustee in following or declining to follow any advice, recommendation or
direction of the Collateral Manager. The Collateral Manager, its Affiliates, and
their respective Related Persons shall not be liable to the Issuers, the
Trustee, the Holders, any holder of the Issuer’s ordinary shares, the Placement
Agent, the Co-Placement Agent, any of their respective Affiliates or Related
Persons or any other Person for any act, omission, error of judgment, mistake
of  law, or for any claim, loss liability damage, judgements, assessments,
settlement cost, or other expense (including attorneys’ fees and expenses and
court costs) arising out of any investment, or for any other act or omission in
the performance of the Collateral Manager’s obligations under or in connection
with this Agreement or the terms of any other Transaction Document applicable to
the Collateral Manager, incurred as a result of actions taken or recommended or
for any omissions of the Collateral Manager, or for any decrease in the value of
the Assets, except the Collateral Manager will be liable (i) by reason of acts
or omissions constituting bad faith, willful misconduct or gross negligence in
the performance of its duties under this Agreement and under the terms of the
Indenture or (ii) with respect to Collateral Manager Information, as of the date
made, containing any untrue statement of a material fact or omitting to state a
material fact necessary in order to make the statements in the Offering
Circular, in light of the circumstances under which they were made, not
misleading (the preceding clauses (i) and (ii) collectively referred to as
“Collateral Manager Breaches”).

 

(b)                                 The Collateral Manager shall not be liable
for any consequential, punitive, exemplary or special damages or lost profits
under this Agreement or under the Indenture. Nothing contained in this Agreement
shall be deemed to waive any liability which cannot be waived under applicable
state or federal law or any rules or regulations thereunder.

 

(c)                                  Indemnity by the Issuer.  The Issuer shall
indemnify and hold harmless (the Issuer in such case, the “Indemnifying Party”)
the Collateral Manager, its Affiliates, and their respective Related Persons
(such parties collectively in such case, the “Indemnified Parties”) from and
against any and all losses, claims, damages, judgments, assessments, costs or
other liabilities (collectively, “Losses”) (as Administrative Expenses) and will
promptly reimburse each such Indemnified Party for all reasonable fees and
expenses incurred by an Indemnified Party with respect thereto (including,
without limitation, reasonable fees and expenses of counsel and costs of
collection) (collectively, “Expenses”) (as Administrative Expenses) arising out
of or in connection with the issuance of the Debt (including, without
limitation, any untrue statement of material fact or alleged untrue statement of
material fact contained in the Offering Circular, or any omission or alleged
omission to state herein a material fact necessary in order to make the
statements herein, in the light of the circumstances under which they were made,
not misleading, other than Collateral Manager Information), the transactions
contemplated by the Offering Circular, the Indenture or this Agreement and any
acts or omissions of any such Indemnified Party; provided that (i) such
Indemnified Party shall not be indemnified for any Losses or Expenses

 

10

--------------------------------------------------------------------------------



 

incurred as a result of any Collateral Manager Breach and (ii) the Collateral
Manager, its Affiliates and their respective Related Persons shall not be
indemnified for any Losses or Expenses arising with respect to information under
the heading “U.S. Credit Risk Retention” in this Offering Circular containing an
untrue statement of a material fact or omitting to state a material fact
necessary in order to make the statements under such heading, in light of the
circumstances under which they were made, not misleading.

 

(d)                                 Notwithstanding anything contained herein to
the contrary, the obligations of the Issuer under this Section 10 shall be
limited-recourse obligations of the Issuer, payable solely out of the Assets in
accordance with the priorities set forth in Article XI of the Indenture and
shall be subject to the terms of Section 22 hereof.

 

(e)                                  Notwithstanding anything to the contrary
contained in this Agreement, the provisions of this Agreement shall not be
construed so as to provide for the exculpation of the Collateral Manager or the
indemnification of the Issuer or the Collateral Manager for any liability
(including liability under U.S. federal securities laws), to the extent (but
only to the extent) that such liability may not be waived, modified or limited
under applicable law or such indemnification may not be demanded under
applicable law, but shall otherwise be construed so as to effectuate the
provisions of this Agreement to the fullest extent permitted by applicable law.

 

(f)                                   In providing services under this
Agreement, the Collateral Manager may rely in good faith upon and will be fully
protected and incur no liability for acting at the direction of the Issuer
(where such direction has been given without direct advice from the Collateral
Manager) or for relying upon advice of nationally recognized counsel,
accountants or other advisers as the Collateral Manager determines, in its sole
discretion, is reasonably appropriate in connection with the services provided
by the Collateral Manager under this Agreement.

 

(g)                                  An Indemnified Party shall (or with respect
to an Indemnified Party other than the Collateral Manager, the Collateral
Manager shall cause such Indemnified Party to) promptly notify the Indemnifying
Party if the Indemnified Party receives a complaint, claim, compulsory process
or other notice of any loss, claim, damage or liability giving rise to a claim
for indemnification under this Section 10 and give written notice to the
Indemnifying Party of such claim within ten (10) days after such claim is made
or threatened, which notice shall specify in reasonable detail the nature of the
claim and the amount (or an estimate of the amount) of the claim but failure so
to notify the Indemnifying Party (i) shall not relieve such Indemnifying Party
from its obligations under paragraph (a) above unless and to the extent that it
did not otherwise learn of such action or proceeding and to the extent such
failure results in the forfeiture by the Indemnifying Party of substantial
rights and defenses and (ii) shall not, in any event, relieve the Indemnifying
Party for any obligations to any Person entitled to indemnity pursuant to
paragraph (a) above other than the indemnification obligations provided for in
paragraph (a) above.

 

(h)                                 With respect to any claim made or threatened
against an Indemnified Party, or compulsory process or request served upon such
Indemnified Party for which such Indemnified Party is or may be entitled to
indemnification under this Section 10, such Indemnified Party shall (or with
respect to an Indemnified Party other than the Collateral Manager, the
Collateral Manager shall cause such Indemnified Party to), at the Indemnifying
Party’s expense:

 

11

--------------------------------------------------------------------------------



 

(i)                                     provide the Indemnifying Party such
information and cooperation with respect to such claim as the Indemnifying Party
may reasonably require, including, but not limited to, making appropriate
personnel available to the Indemnifying Party at such reasonable times as the
Indemnifying Party may request;

 

(ii)                                  cooperate and take all such steps as the
Indemnifying Party may reasonably request to preserve and protect any defense to
such claim;

 

(iii)                               in the event suit is brought with respect to
such claim, upon reasonable prior notice, afford to the Indemnifying Party the
right, which the Indemnifying Party may exercise in its sole discretion and at
its expense, to participate in the investigation, defense and settlement of such
claim;

 

(iv)                              neither incur any material expense to defend
against nor release or settle any such claim or make any admission with respect
thereto (other than routine or incontestable admissions or factual admissions
the failure to make which would expose such Indemnified Party to unindemnified
liability) without the prior written consent of the Indemnifying Party;
provided, that the Indemnifying Party shall have advised such Indemnified Party
that such Indemnified Party is entitled to be indemnified hereunder with respect
to such claim; and

 

(v)                                 upon reasonable prior notice, afford to the
Indemnifying Party the right, in its sole discretion and at its sole expense, to
assume the defense of such claim, including, but not limited to, the right to
designate counsel and to control all negotiations, litigation, arbitration,
settlements, compromises and appeals of such claim; provided, that if the
Indemnifying Party assumes the defense of such claim, it shall not be liable for
any fees and expenses of counsel for any Indemnified Party incurred thereafter
in connection with such claim except that if such Indemnified Party reasonably
determines that counsel designated by the Indemnifying Party has a conflict of
interest, such Indemnifying Party shall pay the reasonable fees and
disbursements of one counsel (in addition to any local counsel) separate from
its own counsel for all Indemnified Parties in connection with any one action or
separate but similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances; and provided further, that prior
to entering into any final settlement or compromise, such Indemnifying Party
shall seek the consent of the Indemnified Party and use its best efforts in the
light of the then prevailing circumstances (including, without limitation, any
express or implied time constraint on any pending settlement offer) to obtain
the consent of such Indemnified Party as to the terms of settlement or
compromise. If an Indemnified Party does not consent to the settlement or
compromise within a reasonable time under the circumstances, the Indemnifying
Party shall not thereafter be obligated to indemnify the Indemnified Party for
any amount in excess of such proposed settlement or compromise.

 

(i)                                     No Indemnified Party shall, without the
prior written consent of the Indemnifying Party, which consent shall not be
unreasonably withheld or delayed, settle or compromise any claim giving rise to
a claim for indemnity hereunder, or permit a default or consent to the entry of
any judgment in respect thereof, unless such settlement, compromise or consent
includes, as an unconditional term thereof, the giving by the claimant to the
Indemnifying

 

12

--------------------------------------------------------------------------------



 

Party of a release from liability substantially equivalent to the release given
by the claimant to such Indemnified Party in respect of such claim.

 

(j)                                    In the event that any Indemnified Party
waives its right to indemnification hereunder, the Indemnifying Party shall not
be entitled to appoint counsel to represent such Indemnified Party nor shall the
Indemnifying Party reimburse such Indemnified Party for any costs of counsel to
such Indemnified Party.

 

(k)                                 Indemnity by Collateral Manager. The
Collateral Manager shall indemnify, defend and hold harmless the Issuer and its
Related Persons from and against any and all Losses and shall reimburse each
such Person for all Expenses in investigating, preparing, pursuing or defending
any claim, action, proceeding or investigation with respect to any pending or
threatened litigation against the Issuer or any such Related Person
(collectively, “Actions”), to the extent that such Action is caused by, or is a
direct consequence of, any Collateral Manager Breach; provided that no such
indemnity shall be paid to the extent that such Action was caused by, or arose
out of or in connection with, bad faith, willful misconduct, gross negligence or
reckless disregard of the Issuer or any Related Person.

 

11.                               No Partnership or Joint Venture.

 

The Issuer and the Collateral Manager are not partners or joint venturers with
each other and nothing herein shall be construed to make them such partners or
joint venturers or impose any liability as such on either of them. The
Collateral Manager’s relation to the Issuer shall be deemed to be solely that of
an independent contractor.

 

12.                               Term; Termination.

 

(a)                                 This Agreement shall commence as of the date
first set forth above and shall continue in force until the first of the
following occurs: (i) the payment in full of the Notes and the termination of
the Indenture in accordance with its terms; (ii) the liquidation of the Assets
and the final distribution of the proceeds of such liquidation pursuant to the
terms of the Indenture; or (iii) the termination of this Agreement in accordance
with subsection (b) or (c) of this Section 12 or Section 14 of this Agreement.

 

(b)                                 This Agreement may be terminated without
cause by the Collateral Manager, and the Collateral Manager may resign upon 90
days’ prior written notice (or such shorter notice as is acceptable to the
Issuer) to the Issuer, the Trustee and the Loan Agent (who will forward such
notice to each Holder), and the Rating Agency; provided, however, that the
Collateral Manager shall have the right to resign immediately upon the
effectiveness of any material change in applicable law or regulations which
renders the performance by the Collateral Manager of its duties under the
Collateral Management Agreement or under the Indenture to be a violation of such
law or regulation. No such termination or resignation shall be effective until
the date as of which a successor collateral manager shall have been appointed in
accordance with this Agreement and delivered an instrument of acceptance to the
Issuer and the resigned Collateral Manager and the successor collateral manager
has effectively assumed all of the Collateral Manager’s duties and obligations
pursuant to this Agreement.

 

13

--------------------------------------------------------------------------------



 

(c)                                  If this Agreement is terminated pursuant to
this Section 12, such termination shall be without any further liability or
obligation of either party to the other, except as provided in Sections 2(g),
8(c), 10, 15 and 22 of this Agreement, which provisions shall survive the
termination of this Agreement.

 

(d)                                 Promptly after notice of any removal for
cause pursuant to Section 14 hereof or resignation of the Collateral Manager
pursuant to this Section 12 while any Debt is Outstanding, the Issuer shall:

 

(i)                                     transmit copies of such notice to the
Trustee and the Loan Agent (who shall forward a copy of such notice to the
Holders) and the Rating Agency; and

 

(ii)                                  at the direction of a Majority of the
Subordinated Notes appoint as successor collateral manager any institution that
(A) has demonstrated an ability to professionally and competently perform duties
similar to those imposed upon the Collateral Manager hereunder, (B) is legally
qualified and has the capacity to assume all of the duties, responsibilities and
obligations of the Collateral Manager hereunder and under the applicable terms
of the Indenture, (C) does not cause the Issuer or the Co-Issuer or the pool of
Assets to become required to register under the Investment Company Act and
(D) has been approved by a Majority of the Controlling Class.

 

(e)                                  If (i) a Majority of the Subordinated Notes
fails to nominate a successor within 30 days of initial notice of the
resignation or removal of the Collateral Manager or (ii) a Majority of the
Controlling Class does not approve the proposed successor nominated by the
holders of the Subordinated Notes within 10 days of the date of the notice of
such nomination, then a Majority of the Controlling Class shall, within 60 days
of the failure described in clause (i) or (ii) of this sentence, as the case may
be, nominate a successor Collateral Manager that meets the criteria set forth
above. If a Majority of the Subordinated Notes approves such proposed successor
nominated pursuant to clause (ii) of the preceding sentence, such nominee shall
become the Collateral Manager. If no successor Collateral Manager is appointed
within 90 days (or, in the event of a change in applicable law or regulation
which renders the performance by the resigning Collateral Manager of its duties
under this Agreement or the Indenture to be a violation of such law or
regulation, within 30 days) following the termination or resignation of the
Collateral Manager, any of the Collateral Manager, a Majority of the
Subordinated Notes and the Majority of the Controlling Class shall have the
right to petition a court of competent jurisdiction to appoint a successor
Collateral Manager, in either such case whose appointment shall become effective
after such successor has accepted its appointment and without the consent of any
Holder of any Debt.

 

(f)                                   Any successor Collateral Manager shall be
entitled to the Base Management Fee and the Subordinated Management Fee accruing
from the effective date of its appointment.  No compensation payable to such
successor Collateral Manager shall be greater than such components of the
Collateral Management Fee without the prior written consent of 100% of the
Holders of each Class of Debt.

 

(g)                                  The Issuer, the Trustee and the successor
collateral manager shall take such action (or cause the outgoing Collateral
Manager to take such action) consistent with this

 

14

--------------------------------------------------------------------------------



 

Agreement and the terms of the Indenture applicable to the Collateral Manager,
as shall be necessary to effectuate any such succession. Promptly following the
appointment of a successor collateral manager in accordance with the foregoing,
the Issuer shall provide written notice thereof to the Rating Agency.

 

(h)                                 In the event of removal of the Collateral
Manager pursuant to this Agreement by the Issuer, the Issuer shall have all of
the rights and remedies available with respect thereto at law or equity, and,
without limiting the foregoing, the Issuer may by notice in writing to the
Collateral Manager as provided under this Agreement terminate all the rights and
obligations of the Collateral Manager under this Agreement (except those that
survive termination pursuant to Section 12(d) above). Upon expiration of the
applicable notice period with respect to termination specified in this
Section 12 or Section 14 of this Agreement, as applicable, all authority and
power of the Collateral Manager under this Agreement, whether with respect to
the Assets or otherwise, shall automatically and without further action by any
person or entity pass to and be vested in the successor collateral manager upon
the appointment thereof. Nevertheless, the Collateral Manager shall take such
steps as may be reasonably necessary to transfer such authority and power.

 

13.                               Delegation; Assignments; Succession.

 

(a)                                 Except as provided in this Agreement, the
Collateral Manager may not assign or delegate its rights or responsibilities
under this Agreement without the consent of the Issuer and the consent of a
Majority of the Controlling Class and a Majority of the Subordinated Notes
(voting separately).

 

(b)                                 The Collateral Manager may, without
obtaining the consent of any Holder of Debt, but subject to any consent of the
Issuer required for an assignment under the Advisers Act, assign any of its
rights or obligations under this Agreement to an Affiliate of the Collateral
Manager, to the surviving entity of a merger, consolidation or restructuring of
the Collateral Manager, or to any other entity to which all or substantially all
of the assets, or at the time of such transfer, the collateral management
business, of the Collateral Manager has been transferred; provided that such
Affiliate, successor or transferee (i) has demonstrated an ability to
professionally and competently perform duties similar to those imposed upon the
Collateral Manager pursuant to this Agreement, (ii) has the legal right and
capacity to act as Collateral Manager under this Agreement, (iii) shall not
cause any of the Issuer, the Co-Issuer or the pool of Assets to become required
to register under the provisions of the 1940 Act and (iv) will not cause the
Issuer or Co-Issuer to be treated as a publicly traded partnership taxable as a
corporation for U.S. federal income tax purposes or subject to United States
income tax on a net income basis. The Collateral Manager shall deliver prior
notice to the Rating Agency of any such assignment or combination.

 

(c)                                  In addition, the Collateral Manager may,
without the consent of any Person, delegate to third parties (including without
limitation its Affiliates) the duties assigned to the Collateral Manager under
this Agreement, and employ third parties (including without limitation its
Affiliates) to render advice (including investment advice), to provide services
to arrange for trade execution and otherwise provide assistance to the Issuer,
and to perform any of the Collateral Manager’s duties under this Agreement;
provided that the Collateral Manager shall not (i) delegate investment advice
responsibilities, including (without limitation) asset selection, credit review
and

 

15

--------------------------------------------------------------------------------



 

the negotiation and determination of the acquisition price of a Collateral
Obligation to non-affiliates or (ii) be relieved of any of its duties under this
Agreement regardless of the performance of any services by third parties.

 

(d)                                 Any assignment by the Collateral Manager
consented to by the Issuer and the required Holders shall bind the assignee
hereunder in the same manner as the Collateral Manager is bound. In addition,
the assignee shall execute and deliver to the Issuer and the Trustee an
appropriate agreement naming such assignee as a Collateral Manager. Upon the
execution and delivery of such a counterpart by the assignee, the Collateral
Manager shall be released from further obligations pursuant to this Agreement,
except with respect to its obligations under Section 10 of this Agreement
arising prior to such assignment and except with respect to its obligations
under Sections 15 and 22 hereof.

 

(e)                                  This Agreement shall not be assigned by the
Issuer without the prior written consent of the Collateral Manager, except that
the Collateral Manager agrees and consents to the assignment by the Issuer of
this Agreement pursuant to Section 15.1(f) of the Indenture.

 

(f)                                   In the event of any assignment by the
Issuer, the Issuer shall (x) use its best efforts to cause its successor to
execute and deliver to the Collateral Manager such documents as the Collateral
Manager shall consider reasonably necessary to effect fully such assignment and
(y) provide written notice thereof to the Issuer, each Holder, the Trustee and
the Rating Agency.

 

14.                               Termination by the Issuer for Cause.

 

This Agreement may be terminated, and the Collateral Manager may be removed for
“cause,” upon 30 Business Days’ prior written notice by the Issuer (a
“Termination Notice”) at the direction of either (i) a Majority of the
Controlling Class or (ii) a Majority of the Subordinated Notes; provided that
Collateral Manager Debt shall be disregarded and have no voting rights with
respect to any vote in respect of removal of the Collateral Manager for “cause”.
Simultaneous with its direction to the Issuer to so remove the Collateral
Manager, either (i) a Majority of the Controlling Class or (ii) a Majority of
the Subordinated Notes (as applicable) shall give to the Issuer a written
statement setting forth the reason for such removal (a “Notice of Removal”) and
the Issuer shall deliver a copy of the Termination Notice and the Notice of
Removal to the Trustee and the Loan Agent (who shall deliver a copy of such
notice to the Holders) within five Business Days of receipt of such written
notice. No such termination or removal pursuant to this Section 14 shall be
effective until (A) a successor collateral manager shall have been appointed in
accordance with Section 12 and have delivered an instrument of acceptance to the
Issuer and the removed Collateral Manager and the successor collateral manager
has effectively assumed all of the Collateral Manager’s duties and obligations
under this Agreement and (B) unless the Notice of Removal shall have been
delivered to the Issuer as set forth above.

 

For purposes of determining “cause” with respect to termination of this
Agreement pursuant to this Section, such term shall mean any one of the
following events:

 

(a)                                 the Collateral Manager willfully and
intentionally violated or breached any material provision of this Agreement or
the Indenture applicable to it (not including a willful and

 

16

--------------------------------------------------------------------------------



 

intentional breach that results from a good faith dispute regarding reasonable
alternative courses of action or reasonable interpretation of instructions);

 

(b)                                 the Collateral Manager breached provision of
this Agreement or the Indenture applicable to it (other than as covered by
clause (a) and it being understood that failure to meet any Concentration
Limitation, Collateral Quality Test or Coverage Test is not a breach for
purposes of this clause (b)), which breach would reasonably be expected to have
a material adverse effect on any Class of Secured Notes and shall not cure such
breach (if capable of being cured) within 60 days after the earlier to occur of
a Responsible Officer of the Collateral Manager receiving notice or having
actual knowledge of such breach, unless, if such breach is remediable, the
Collateral Manager has taken action commencing the cure thereof within such 60
day period that the Collateral Manager believes in good faith will remedy such
breach within 90 days after the earlier to occur of a Responsible Officer
receiving notice or having actual knowledge thereof;

 

(c)                                  the failure of any representation or
warranty of the Collateral Manager in Section 16 hereof to be correct in any
material respect when such representation or warranty is made, which failure
(i) would reasonably be expected to have a material adverse effect on any
Class of Secured Notes and (ii) if capable of being corrected, is not corrected
by the Collateral Manager within 45 days of a Responsible Officer of the
Collateral Manager receiving notice of such failure, unless if such failure is
remediable, the Collateral Manager has taken action commencing the cure thereof
within such 45-day period that the Collateral Manager believes in good faith
will remedy such failure within 90 days after the earlier to occur of a
Responsible Officer receiving notice thereof or having actual knowledge thereof;

 

(d)                                 (A) the Collateral Manager is wound up or
dissolved; (B) there is appointed over the Collateral Manager or a substantial
portion of its assets a receiver, administrator, administrative receiver,
trustee or similar officer; or (C) the Collateral Manager (i) ceases to be able
to, or admits in writing its inability to, pay its debts as they become due and
payable, or makes a general assignment for the benefit of, or enters into any
composition or arrangement with, its creditors generally; (ii) applies for or
consents (by admission of material allegations of a petition or otherwise) to
the appointment of a receiver, trustee, assignee, custodian, liquidator or
sequestrator (or other similar official) of the Collateral Manager or of any
substantial part of its properties or assets, or authorizes such an application
or consent, or proceedings seeking such appointment are commenced without such
authorization, consent or application against the Collateral Manager and
continue undismissed for 60 days; (iii) authorizes or files a voluntary petition
in bankruptcy, or applies for or consents (by admission of material allegations
of a petition or otherwise) to the application of any bankruptcy,
reorganization, arrangement, readjustment of debt, insolvency or dissolution, or
authorizes such application or consent, or proceedings to such end are
instituted against the Collateral Manager without such authorization,
application or consent and are approved as properly instituted and remain
undismissed for 60 days or result in adjudication of bankruptcy or insolvency;
or (iv) permits or suffers all or any substantial part of its properties or
assets to be sequestered or attached by court order and the order remains
undismissed for 60 days;

 

(e)                                  the occurrence and continuation of an Event
of Default specified under clause (a), (b) or (c) of the definition of such term
that results primarily from any material breach by the Collateral Manager of its
duties under this Agreement or under the Indenture which breach

 

17

--------------------------------------------------------------------------------



 

or default is not cured within any applicable cure period (excluding any such
Event of Default relating to a good faith dispute with respect to reasonable
alternative courses of action or the meaning of any relevant provision under the
Transaction Documents or any matter that is in the process of being reconciled
in accordance with the applicable Transaction Documents); or

 

(f)                                   ((i) the occurrence of an act by the
Collateral Manager that constitutes fraud or felony criminal activity in the
performance of its obligations under this Agreement (as determined pursuant to a
final adjudication by a court of competent jurisdiction) or the Collateral
Manager being indicted for a felony criminal offense materially related to its
business of providing asset management services or (ii) any Responsible Officer
of the Collateral Manager primarily responsible for the performance by the
Collateral Manager of its obligations under this Agreement (in the performance
of his or her investment management duties) is indicted for a felony criminal
offense materially related to the business of the Collateral Manager providing
asset management services and continues to have responsibility for the
performance by the Collateral Manager under this Agreement for a period of
thirty (30) days after such indictment.

 

Prior to the effective appointment of any successor collateral manager in
accordance with this Agreement, the event or circumstance giving rise to the
removal of the Collateral Manager for cause described above (other than pursuant
to clause (d) of the definition of “cause” above) may be waived by a written
approval of both a Majority of the Controlling Class and a Majority of the
Subordinated Notes (voting separately) as a basis for termination of this
Agreement and removal of the Collateral Manager hereunder; provided that
Collateral Manager Debt shall be disregarded and have no voting rights for
purposes of this waiver, it being understood that if all of the Debt of either
such Class is Collateral Manager Debt, the approval of a Majority of such
Class shall not be required for such waiver.

 

If any of the events specified in clauses (a) — (f) of this Section 14 shall
occur, the Collateral Manager shall give prompt written notice thereof to the
Issuer, the Trustee (who shall forward such notice to the Holders) and the
Rating Agency; provided that if the events specified in clause (d) above shall
occur, the Collateral Manager shall give written notice thereof to the Issuer,
the Trustee (who will forward such notice to the holders of the Subordinated
Notes) and the Rating Agency immediately upon the Collateral Manager’s becoming
aware of the occurrence of such event. In no event will the Trustee be required
to determine whether or not Cause exists to remove the Collateral Manager.

 

15.                               Action Upon Termination.

 

(a)                                 From and after the effective date of
termination of this Agreement, the Collateral Manager shall not be entitled to
compensation for further services hereunder, but shall be paid all compensation
to which it is entitled, and shall receive all other amounts for which it is
entitled to reimbursement, all as provided in and subject to Section 8 hereof,
and shall be entitled to receive any amounts owing under Sections 7 and 10
hereof. Upon such termination, the Collateral Manager shall as soon as
practicable:

 

(i)                                     deliver to and at the direction of the
Issuer all property and documents of the Trustee or the Issuer or otherwise
relating to the Assets then in the custody of the Collateral Manager; and

 

18

--------------------------------------------------------------------------------



 

(ii)                                  deliver to the Trustee an accounting with
respect to the books and records delivered to the Trustee or the successor
collateral manager appointed pursuant to Section 12(e) hereof.

 

Notwithstanding such termination, the Collateral Manager shall remain liable for
its acts or omissions hereunder as described in Section 10 arising prior to
termination and for any expenses, losses, damages, liabilities, demands, charges
and claims of any nature whatsoever (including reasonable attorneys’ fees) in
respect of or arising out of a breach of the representations and warranties made
by the Collateral Manager in Section 16(b) hereof or from any failure of the
Collateral Manager to comply in all material respects with the provisions of
this Section 15.

 

(b)                                 The Collateral Manager agrees that,
notwithstanding any termination, it shall reasonably cooperate in any Proceeding
arising in connection with this Agreement, the Indenture or any of the Assets
(excluding any such Proceeding in which claims are asserted against the
Collateral Manager or any Affiliate of the Collateral Manager) upon receipt of
appropriate indemnification and expense reimbursement.

 

16.                               Representations and Warranties.

 

(a)                                 The Issuer hereby represents and warrants to
the Collateral Manager as follows:

 

(i)                                     The Issuer has been duly incorporated
and is validly existing under the laws of the Cayman Islands, has all requisite
corporate power and authority to own its assets and the securities proposed to
be owned by it and included in the Assets and to transact the business in which
it is presently engaged and is duly qualified under the laws of each
jurisdiction where its ownership or lease of property or the conduct of its
business requires, or the performance of its obligations under this Agreement,
the Indenture or the Notes would require, such qualification, except for
failures to be so qualified, authorized or licensed that would not in the
aggregate have a material adverse effect on the business, operations, assets or
financial condition of the Issuer.

 

(ii)                                  The Issuer has all requisite corporate
power and authority to execute, deliver and perform this Agreement, the
Indenture and the Notes and all obligations required hereunder, under the
Indenture and the Notes and has taken all necessary action to authorize the
execution, delivery and performance of this Agreement, the Indenture and the
Notes and the performance of all obligations imposed upon it hereunder and
thereunder. No consent of any other Person including, without limitation,
shareholders and creditors of the Issuer, and no license, permit, approval or
authorization of, exemption by, notice or report to, or registration, filing or
declaration with, any governmental authority, other than those that may be
required under state securities or “blue sky” laws and those that have been or
shall be obtained in connection with the Indenture and the issuance of the
Notes, is required by the Issuer in connection with this Agreement, the
Indenture or the Notes or the execution, delivery, performance, validity or
enforceability of this Agreement, the Indenture or the Notes or the obligations
imposed upon it hereunder or thereunder. This Agreement constitutes, and each
instrument or document required hereunder, when executed and delivered
hereunder, shall constitute, the

 

19

--------------------------------------------------------------------------------



 

legally valid and binding obligations of the Issuer enforceable against the
Issuer in accordance with its terms, subject, as to enforcement, to (a) the
effect of bankruptcy, insolvency or similar laws affecting generally the
enforcement of creditors’ rights, as such laws would apply in the event of any
bankruptcy, receivership, insolvency or similar event applicable to the Issuer
and (b) general equitable principles (whether enforceability of such principles
is considered in a proceeding at law or in equity).

 

(iii)                               The execution, delivery and performance of
this Agreement and the documents and instruments required hereunder shall not
violate any provision of any existing law or regulation binding on the Issuer,
or any order, judgment, award or decree of any court, arbitrator or governmental
authority binding on or applicable to the Issuer, or the Governing Instruments
of, or any securities issued by, the Issuer or of any mortgage, indenture,
lease, contract or other agreement, instrument or undertaking to which the
Issuer is a party or by which the Issuer or any of its assets is or may be
bound, the violation of which would have a material adverse effect on the
business, operations, assets or financial condition of the Issuer, and shall not
result in or require the creation or imposition of any lien on any of its
property, assets or revenues pursuant to the provisions of any such mortgage,
indenture, lease, contract or other agreement, instrument or undertaking (other
than the lien of the Indenture).

 

(iv)                              The Issuer is not in violation of its
Governing Instruments or in breach or violation of or in default under the
Indenture or any contract or agreement to which it is a party or by which it or
any of its assets may be bound, or any applicable statute or any rule,
regulation or order of any court, government agency or body having jurisdiction
over the Issuer or its properties, the breach or violation of which or default
under which would have a material adverse effect on the validity or
enforceability of this Agreement or the performance by the Issuer of its duties
hereunder.

 

(v)                                 True and complete copies of the Indenture,
the Credit Agreement and the Issuer’s Governing Instruments have been or, no
later than the Closing Date, will be delivered to the Collateral Manager. In
addition, the Issuer acknowledges that it has received Part 2 of the Collateral
Manager’s Form ADV filed with the Securities and Exchange Commission, as
required by Rule 204-3 under the Advisers Act, prior to or concurrently with the
date of execution of this Agreement.

 

The Issuer agrees to deliver a true and complete copy of each and every
amendment to the documents referred to in Section 16(a)(v) above to the
Collateral Manager as promptly as practicable after its adoption or execution.

 

(b)                                 The Collateral Manager hereby represents and
warrants to the Issuer as follows:

 

(i)                                     The Collateral Manager is a limited
liability company duly organized and validly existing and in good standing under
the law of the State of Delaware and has full power and authority to own its
assets and to transact the business in which it is currently engaged and is duly
qualified as a limited partnership and is in good standing under the laws of
each jurisdiction where its ownership or lease of property or the conduct

 

20

--------------------------------------------------------------------------------



 

of its business requires, or the performance of this Agreement would require
such qualification, except for those jurisdictions in which the failure to be so
qualified, authorized or licensed would not have a material adverse effect on
the business, operations, assets or financial condition of the Collateral
Manager or on the ability of the Collateral Manager to perform its obligations
under, or on the validity or enforceability of, this Agreement and the
provisions of the Indenture which are applicable to the Collateral Manager; the
Collateral Manager is a registered investment adviser under the United States
Investment Advisers Act of 1940, as amended (the “Advisers Act”).

 

(ii)                                  The Collateral Manager has full power and
authority to execute and deliver this Agreement and perform all obligations
required hereunder and under the provisions of the Indenture which are
applicable to the Collateral Manager, and the Collateral Manager has taken all
necessary action to authorize this Agreement on the terms and conditions hereof
and the execution, delivery and performance of this Agreement and all
obligations required hereunder and under the terms of the Indenture which are
applicable to the Collateral Manager. No consent of any other person, including,
without limitation, creditors of the Collateral Manager, and no license, permit,
approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority (other than
those already obtained) is required by the Collateral Manager in connection with
this Agreement or the execution, delivery, performance, validity or
enforceability of this Agreement or the obligations required hereunder or under
the terms of the Indenture which are applicable to the Collateral Manager. This
Agreement has been, and each instrument and document required hereunder or under
the terms of the Indenture shall be, executed and delivered by a duly authorized
officer of the Collateral Manager, and this Agreement constitutes, and each
instrument and document required hereunder or under the terms of the Indenture
when executed and delivered by the Collateral Manager hereunder or under the
terms of the Indenture shall constitute, the legally valid and binding
obligations of the Collateral Manager enforceable against the Collateral Manager
in accordance with their terms, subject, as to enforcement, to (a) the effect of
bankruptcy, insolvency or similar laws affecting generally the enforcement of
creditors’ rights and (b) general equitable principles (whether considered in a
proceeding at law or in equity).

 

(iii)                               The execution, delivery and performance of
this Agreement and the terms of the Indenture applicable to the Collateral
Manager and the documents and instruments required hereunder or under the terms
of the Indenture shall not violate any provision of any existing law or
regulation binding on or applicable to the Collateral Manager, or any order,
judgment, award or decree of any court, arbitrator or governmental authority
binding on the Collateral Manager, or the Governing Instruments of, or any
securities issued by the Collateral Manager or of any mortgage, indenture,
lease, contract or other agreement, instrument or undertaking to which the
Collateral Manager is a party or by which the Collateral Manager or any of its
assets is or may be bound, the violation of which would have a material adverse
effect on the business operations, assets or financial condition of the
Collateral Manager or its ability to perform its obligations under this
Agreement, and shall not result in or require the creation or imposition of any
lien on any of its property, assets or revenues pursuant to the provisions of
any such mortgage, indenture, lease, contract or other agreement, instrument or
undertaking.

 

21

--------------------------------------------------------------------------------



 

(iv)                              There is no charge, investigation, action,
suit or proceeding before or by any court pending or, to the knowledge of the
Collateral Manager, threatened that, if determined adversely to the Collateral
Manager, would have a material adverse effect upon the performance by the
Collateral Manager of its duties under, or on the validity or enforceability of,
this Agreement or the provisions of the Indenture applicable to the Collateral
Manager hereunder.

 

(v)                                 The Collateral Manager is authorized to
carry on its business in the United States.

 

(vi)                              The Collateral Manager is not in violation of
its Governing Instruments or in breach or violation of or in default under any
contract or agreement to which it is a party or by which it or any of its
property may be bound, or any applicable statute or any rule, regulation or
order of any court, government agency or body having jurisdiction over the
Collateral Manager or its properties, the breach or violation of which or
default under which would have a material adverse effect on the validity or
enforceability of this Agreement or the provisions of the Indenture applicable
to the Collateral Manager hereunder, or the performance by the Collateral
Manager of its duties hereunder or under the Indenture.

 

(vii)                           The Collateral Manager Information contained in
the Offering Circular, as the same may be thereafter amended or supplemented, as
of the date thereof, as of the date of any such amendment or supplement, and as
of the Closing Date, is true and correct in all material respects and does not
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

The Collateral Manager makes no representation, express or implied, with respect
to the Issuer or the disclosure with respect to the Issuer.

 

17.                               Observation Rights.

 

The Issuer covenants and agrees, if requested in writing by the Collateral
Manager and to the extent practicable under the circumstances, to notify the
Collateral Manager of each meeting of the Board of Directors of the Issuer
following the receipt of such request by the Issuer and to use commercially
reasonable efforts to provide any materials distributed to the Board of
Directors in connection with any such meeting and to afford a representative of
the Collateral Manager the opportunity to be present at each such meeting, in
person or by telephone at the option of the Collateral Manager.

 

18.                               Notices.

 

Unless expressly provided otherwise herein, all notices, requests, demands and
other communications required or permitted under this Agreement shall be in
writing (including by telecopy) and shall be deemed to have been duly given,
made and received when delivered against receipt or upon actual receipt, by
registered or certified mail, postage prepaid, return receipt requested, by hand
delivery, or by courier service or, in the case of telecopy or email notice,
when received in legible form, addressed as set forth below:

 

22

--------------------------------------------------------------------------------



 

(a)

 

If to the Issuer:

 

 

 

 

 

Owl Rock CLO I, Ltd.

 

 

c/o Maples FS Limited

 

 

P.O. Box 1093
Boundary Hall, Cricket Square

 

 

George Town, Grand Cayman

 

 

KY1-1102, Cayman Islands

 

 

Telephone: (345) 945-7099

 

 

Telecopy: (345) 945-7100

 

 

Attention: The Directors

 

 

 

 

 

with a copy to:

 

 

 

 

 

Maples and Calder

 

 

P.O. Box 309

 

 

Ugland House, Grand Cayman

 

 

KY1-1104, Cayman Islands

 

 

Telecopy: (345) 949-8080

 

 

Attention: Owl Rock CLO I, Ltd.

 

 

 

(b)

 

If to the Collateral Manager:

 

 

 

 

 

Owl Rock Capital Advisors LLC

 

 

399 Park Avenue, Floor 38

 

 

New York, NY 10022

 

 

Attention: Alan Kirshenbaum

 

 

E-mail Address: alan@owlrock.com with a copy to legal@owlrock.com

 

 

 

(c)

 

If to the Trustee:

 

 

 

 

 

State Street Bank and Trust Company

 

 

1 Iron Street
Boston, Massachusetts 02210

 

 

Attention: Structured Trust and Analytics
Ref: Owl Rock CLO I, Ltd.
Facsimile: (617) 937-4358
Telephone: (617) 662-9839

 

 

 

(d)

 

If to the Rating Agency:

 

 

 

 

 

S&P Global Rating
55 Water Street, 41st Floor
New York, New York 10041

 

 

Attention: Structured Credit—CDO Surveillance

 

 

 

(e)

 

If to the Holders:

 

 

At their respective addresses set forth on the Register.

 

23

--------------------------------------------------------------------------------



 

Any party may alter the address, email address or telecopy number to which
communications or copies are to be sent by giving notice of such change of
address in conformity with the provisions of this Section 18 for the giving of
notice.

 

19.                               Binding Nature of Agreement; Successors and
Assigns.

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, personal representatives, successors and
assigns as provided herein.  The Collateral Manager agrees that its obligations
hereunder shall be enforceable, at the instance of the Issuer, on behalf of the
Issuer by the Trustee under the Indenture, as provided in the Indenture (subject
to the rights and defenses of the Collateral Manager and the provisions of
Section 15 hereunder). The Collateral Manager agrees and consents to the
provisions contained in Article XV of the Indenture.

 

20.                               Entire Agreement; Amendments.

 

This Agreement contains the entire agreement and understanding among the parties
hereto with respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements, understandings, inducements and conditions, express
or implied, oral or written, of any nature whatsoever with respect to the
subject matter hereof.  The parties hereto hereby acknowledge that any prior
agreement concerning the subject matter hereof has been terminated as of the
date hereof and is of no further force or effect (except for provisions in such
agreement designated to survive termination). (For the avoidance of doubt, the
parties acknowledge that this Agreement does not govern the relationship of ORCA
in its capacity as a Holder.) The express terms hereof control and supersede any
course of performance and/or usage of the trade inconsistent with any of the
terms hereof.

 

This Agreement may be amended by the parties thereto to (i) correct
inconsistencies, typographical or other errors, defects or ambiguities or
(ii) conform the Collateral Management Agreement to the Offering Circular, the
Collateral Administration Agreement or the Indenture (as it may be amended from
time to time in accordance with the terms thereof), in each case without the
consent of the holders of any Debt and without satisfaction of the S&P Rating
Condition.  The Collateral Manager will provide notice to the Rating Agency of
any such amendment.

 

Any other amendment to this Agreement requires the consent of the parties hereto
and the approval of a Majority of the Subordinated Notes, with at least ten
(10) days’ prior written notice to the Trustee and the Loan Agent, who shall
forward such notice to the Controlling Class and to the Rating Agency; provided
that any such amendment to this Agreement that would (i) modify the definition
of the term “cause,” (ii) modify the Base Management Fee, including any
component of the Base Management Fee, the method for calculating any component
of the Base Management Fee or any definition used in any component of the Base
Management Fee or (iii) modify the Class or Classes or the percentage of the
Aggregate Outstanding Amount of any Class that has the right to remove the
Collateral Manager, consent to any assignment of this Agreement or nominate or
approve any successor Collateral Manager shall, in each case, also require the
approval of a Majority of the Controlling Class and satisfaction of the S&P
Rating Condition.

 

24

--------------------------------------------------------------------------------



 

21.                               Conflict with the Indenture.

 

In the event that this Agreement requires any action to be taken with respect to
any matter and the Indenture requires that a different action be taken with
respect to such matter, and such actions are mutually exclusive, the provisions
of the Indenture in respect thereof shall control.

 

22.                               Subordination; Limited Recourse; Non-Petition.

 

(a)                                 The Collateral Manager agrees that the
payment of all amounts to which it is entitled pursuant to this Agreement shall
be subordinated to the extent set forth the Indenture, including Article XI
thereof.

 

(b)                                 Notwithstanding any other provision of this
Agreement, the obligations of the Issuer hereunder are limited recourse
obligations of the Issuer, payable solely from the Assets and only to the extent
of funds available from time to time and in accordance with the Priority of
Payments, and following exhaustion of the Assets, any claims of the Collateral
Manager hereunder shall be extinguished and shall not thereafter revive. The
Collateral Manager further agrees (i) not to take any action in respect of any
claims hereunder against any officer, director, employee, shareholder,
noteholder or administrator of the Issuer and (ii)  not to cause the filing of a
petition in bankruptcy against the Issuer for the nonpayment of the fees or
other amounts payable by the Issuer to the Collateral Manager under this
Agreement until the payment in full of all Debt issued under this Indenture and
the expiration of a period equal to one year and a day, or, if longer, the
applicable preference period, following such payment. Nothing in this Section 22
shall preclude, or be deemed to stop, the Collateral Manager (x) from taking any
action prior to the expiration of the aforementioned period in (A) any case or
Proceeding voluntarily filed or commenced by the Issuer, or (B) any involuntary
insolvency Proceeding filed or commenced by a Person other than the Collateral
Manager, or (y) from commencing against the Issuer or any of its properties any
legal action which is not a bankruptcy, reorganization, arrangement, insolvency,
moratorium or liquidation proceeding.  The provisions of this Section 22 shall
survive the termination of this Agreement for any reason whatsoever.

 

23.                               Governing Law.

 

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF
THE STATE OF NEW YORK.

 

24.                               Indulgences Not Waivers.

 

Neither the failure nor any delay on the part of any party hereto to exercise
any right, remedy, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or of any
other right, remedy, power or privilege, nor shall any waiver of any right,
remedy, power or privilege with respect to any occurrence be construed as a
waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.

 

25

--------------------------------------------------------------------------------



 

25.                               Costs and Expenses.

 

The reasonable costs and expenses (including the fees and disbursements of
counsel and accountants) incurred by the Collateral Manager in connection with
the negotiation and preparation of and the execution of this Agreement, and all
matters incident thereto, shall be borne by the Issuer and, unless paid on the
Closing Date or shortly thereafter by ORCC or from the proceeds of the offering
of the Notes (to the extent permitted under the Indenture), shall be subject to
the Priority of Payments.

 

26.                               Titles Not to Affect Interpretation.

 

The titles of paragraphs and subparagraphs contained in this Agreement are for
convenience only, and they neither form a part of this Agreement nor are they to
be used in the construction or interpretation hereof.

 

27.                               Execution in Counterparts.

 

This Agreement may be executed in any number of counterparts, which may be
effectively delivered by facsimile or other electronic means or other written
form of communication, each of which shall be deemed to be an original as
against any party whose signature appears thereon, and all of which shall
together constitute one and the same instrument. This Agreement shall become
binding when one or more counterparts hereof, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.

 

28.                               Provisions Separable.

 

In case any provision in this Agreement shall be invalid, illegal or
unenforceable as written, such provision shall be construed in the manner most
closely resembling the apparent intent of the parties with respect to such
provision so as to be valid, legal and enforceable; provided, however, that if
there is no basis for such a construction, such provision shall be ineffective
only to the extent of such invalidity, illegality or unenforceability and,
unless the ineffectiveness of such provision destroys the basis of the bargain
for one of the parties to this Agreement, the validity, legality and
enforceability of the remaining provisions hereof or thereof shall not in any
way be affected or impaired thereby.

 

29.                               Number and Gender.

 

Words used herein, regardless of the number and gender specifically used, shall
be deemed and construed to include any other number, singular or plural, and any
other gender, masculine, feminine or neuter, as the context requires.

 

30.                               Jurisdiction and Venue.

 

The parties to this Agreement irrevocably submit to the non-exclusive
jurisdiction of any New York state or federal court sitting in the Borough of
Manhattan in The City of New York in any action or proceeding arising out of or
relating to this Agreement, the Notes or the Indenture, and the parties
irrevocably agree that all claims in respect of such action or proceeding may be
heard and determined in such New York state or federal court. The parties to
this Agreement

 

26

--------------------------------------------------------------------------------



 

irrevocably waive, to the fullest extent they may legally do so, the defense of
an inconvenient forum to the maintenance of such action or proceeding. The
parties to this Agreement irrevocably consent to the service of any and all
process in any action or proceeding by the mailing or delivery of copies of such
process to it in accordance with Section 18. The parties agree that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

31.                               Rule 17g-5 Compliance.

 

The Collateral Manager agrees that any notice, report, request for satisfaction
of the Global Rating Condition or other information provided by the Collateral
Manager (or any of its respective representatives or advisors) to any Rating
Agency hereunder or under the Indenture or the Collateral Administration
Agreement for the purposes of undertaking credit rating surveillance of the
Secured Notes shall be provided, substantially concurrently, by the Collateral
Manager to the Information Agent for posting on a password-protected website in
accordance with the procedures set forth in Section 2A of the Collateral
Administration Agreement and Section 14.16 of the Indenture.

 

27

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

OWL ROCK CAPITAL ADVISORS LLC

 

 

 

 

 

 

By:

 

 

 

Name

 

 

Title:

 

 

 

 

 

OWL ROCK CLO I, LTD.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------